Citation Nr: 1523041	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  04-11 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Army from January 1943 to April 1946.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case was most recently before the Board in May 2014.

Board decisions in May 2006 and August 2010 Board denied the appellant's claim.  The Veteran thereafter appealed those decisions to the United States Court of Appeals for Veterans Claims (Court).  In June 2009 and May 2011, in response to a Joint Remand of the parties, the Court promulgated an Order that vacated those decisions.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A private physician has indicated that the Veteran's chronic venous insufficiency could not be dissociated from his active service, and the Veteran has provided credible lay evidence of a continuity of such symptoms since service.


CONCLUSION OF LAW

The criteria for service connection for left leg peripheral vascular disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim, any deficiency as to VA's duties to notify and assist is rendered moot.

Applicable Laws and Analysis for service connection claims

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

The Veteran's service treatment records include an August 1944 record indicating chronic "tinea corporis" of the feet, legs, thighs, abdomen, buttocks, and right axilla.  The Veteran's April 1946 separation physical examination report indicates that his feet were normal but the Veteran indicated that his feet were infected in 1943.  Post-service private medical records have indicated varicosities of the left leg, cellulitis of the left leg, and an infection of the lower left leg.  The earliest evidence of post-service chronic left leg disability (left leg cellulitis) is January 1969.

In a December 2001 letter, the Veteran's private physician (VM,MD) essentially stated that, following a review of the Veteran's service medical records, it was his opinion that the Veteran's current left lower extremity problem (chronic venous insufficiency) could not be dissociated from his active military service.

In an August 2014 letter, a VA physician indicated that the Veteran was currently being treated for left leg peripheral vascular disease.

The Board finds that service connection for left leg peripheral vascular disease is warranted.  The Veteran's service treatment records noted related problems with his left leg during service, and a private physician has indicated that the Veteran's left leg peripheral vascular disease could not be dissociated from the Veteran's active service.  Further, in statements such as those made at his November 2001 RO hearing, the Veteran has provided credible lay evidence of a continuity of such left leg symptoms since service.  Therefore, resolving doubt in the Veteran's favor, the Board finds that service connection for left leg peripheral vascular disease is warranted.


ORDER

Service connection for left leg peripheral vascular disease is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


